Citation Nr: 1138925	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  04-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include memory loss, migraine headaches, seizures, and fainting spells.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from June 1963 to March 1966.  

This case was remanded by the Board of Veterans' Appeals (Board) in May 2010 to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case was remanded to the RO in May 2010 for a nexus opinion from a board certified neurologist to determine the nature and etiology of any neurological disorders found.  It was noted in the remand that the June 2008 VA examination report, which was against the claim, did not discuss the favorable March 2007 VA examination report.  It was directed by the Board that the claims files and a copy of the remand were to be reviewed by the new examiner, who was required to indicate in the examination report that the medical evidence on file had been completely reviewed.  While a June 2010 evaluation was conducted by a board certified VA neurologist, the examiner did not indicate that the complete record had been reviewed and it is unclear from the examination report whether all of the relevant medical evidence had been reviewed.  Moreover, the June 2010 opinion does not discuss the favorable March 2007 VA opinion.  

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's May 2010 remand.  Id.  Consequently, the Board agrees with the September 2011 Informal Hearing Presentation that a remand of this case for additional development is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for residuals of head injury since June 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for review of the Veteran's claims files by the VA neurologist who evaluated him in June 2010 to obtain verification that the claims files have been completely reviewed and considered and to discuss the March 2007 VA opinion, in which the examiner concludes that the Veteran's seizure disorder is at least as likely as not related to his service head injury.  If this health care provider is not available, the review will be conducted by another board certified neurologist.  The claims folder must be made available and reviewed by the health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The reviewer must provide an opinion on whether the Veteran currently has residuals of a head injury, to include memory loss, migraines, seizures, and fainting spells, due to the April 1964 head injury documented in his service treatment records.  The resulting opinion must discuss the findings and rationale provided in the March 2007 opinion, to include why these findings are incorrect if it is so concluded.  

b. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she will so state.  

c. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If the reviewer concludes that additional examination is necessary to provide the above opinion, an examination will be conducted.  

e. If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for service connection for residuals of a head injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


